Title: To Thomas Jefferson from William Carmichael, 25 November 1784
From: Carmichael, William
To: Jefferson, Thomas



Sir
Escurial 25th. Novr. 1784

I pardon readily the persons to whose care the Letter which I have received with yours of the 2d Inst., was committed, since their Remissness has procured me an honor and a pleasure, which I have long been sollicitous to obtain. The intelligence which you have been pleased to convey to me, respecting the Situation of affairs in America, is so much the more Agreable as it is a long time since I have received direct advice from that quarter.
Official Information I dispair of having, for I have not been honored with the notice of Congress since the 7th of May 1783 and consequently knew nothing of the Fate of my Letters to that Body, except by sometimes hearing of the arrival of the Vessels which conveyed them. My Situation has been and is from that circumstance very disagreable. This Silence and apparent Neglect is not unknown to the Court, which at times has seemed to feel the apparent want of attention of Congress to itself. Thus situated, It has been my constant endeavour to conciliate those whom this seeming Indifference on our part appeared to exasperate, by acting in a manner so as not to wound the Dignity of Congress, while I endeavoured to preserve the personal regard which the Ministers had been pleased to express for me. I hope the manner in which I have terminated all the Little Affairs, for which I have been obliged to have recourse to Administration here, will prove to Congress that I have succeeded in the plan of Conduct, I found myself constrained to adopt, from the long privation of their Instructions. Dr. Franklin will have communicated to you the appointment of Mr. Gardoqui to represent his C. M. in America. That Gentleman sailed from Cadiz in a Spanish Frigate the 29th. Ulto. He has full powers to treat with Congress. Altho’ this negociation was far advanced when I received advice by a private channel of the nomination of Commissioners to treat with Spain and other powers, I instantly in a friendly manner communicated it to the Minister. I could not give this information officially. I have reason to think you know from the Ct. de Aranda the Sentiments of his C. M. on this point.
I have received many assurances of the Sincere disposition prevailing here to form a treaty on Liberal principles with the United States. The Conduct of his Excy. the Ct. de Florida Blanca has been consonant to these professions, and I hope that candor will  continue to govern the conduct of Both Countries. I have just experienced a marque of his Majesty’s disposition to serve our Interests, by the readiness with which this Monarch consented to Employ his good offices to obtain the restitution of a vessel and the Liberation of the crew carried into Tangers by an armed Ship belonging to the Emperor of Morrocco. This vessel, belonging to Virginia, was taken the 11th of last month, the day after it sailed from Cadiz. It was some time before I had notice of this hostility, which will be fatal to our Commerce in these Seas, If not soon terminated. I immediately sollicited letters from the Dutch Ambassador and the Chargè D’Affaires of France to their Respective Consuls in Morrocco, to employ their good offices to induce the Emperor to restore the vessel and suspend further acts of Hostility, until he should give Time to Congress to correspond to those sentiments of Friendship which That Monarch had so often professed to them. Altho’ unauthorized I thought it my Duty to take every step in my power to ward off the impending danger, after Having been informed that the greatest part of the Ships which come to these Seas, will arrive in the months of Decr. Jany. and Feby. and that they will probably become a prey to the cruizers of the Moors, as they are unnapprized of the Danger, Unless means can be found to pacify the Emperor. Influenced by this information and the apprehensions it gave rise to, I took occasion of speaking to his Excy. the Ct. de Florida Blanca on the Subject, who in consulting the King, received his orders to direct the Consul General of Spain in Morocco to employ his Majestys Interest with the Emperor. This proof of the Kings favorable disposition was communicated to me in a very gracious manner. Proper steps are taken to release Mr. Hartwell from his confinement of which I received the first information from Bourdeaux. So cautious are people in this Country of speaking of what relates to the Holy Off[ice.] There are certain formalities which occasion some delay in the affair contrary to the wish of the Minister. You will be pleased to hear, that the Kings Attention has been extended to General Washington; Mr. Harrison, of Alexandria in Virginia, but now settled in Cadiz, having had recourse to me, to obtain permission for the Extraction of a Jack Ass of the best breed in Spain, which the General had directed him to purchase, I was obliged to have recourse to the Minister for it, as without the Kings express permission these animals cannot be sent out of the Kingdom. His Majesty, being informed for whom it was intended, Directed the Ct. de Florida Blanca to procure two of the best, that can be found  in Spain, to be sent as a proof of his esteem for so distinguished a character. They are sold for, from three to four hundred pistoles a peice, when they are of the best breed. I am apprehensive that the Generals delicacy may be wounded, but I flatter myself when he shall see the manner in which I have acted on this occasion, he will do me the justice to beleive that I could not have done otherwise. The Death of the two infants and the sickness of an Infanta distresses the Royal Family. The Commerce of Cadiz has been dissappointed by the failure of the arrival of 15 millions of Dollars expected from Peru, the ships on which this treasure was embarked not having been able to Double Cape Horn. It will always be a pleasure to me to give you a relation, of what occurs in this Kingdom, which I may think worth your Notice and I shall deem an honor any Intelligence that you may be pleased to communicate to me, as well as, the instructions which you may think necessary for My Government, Ignorant as I am of the situation of affairs of my own Country. I beg you to mention me in the proper Manner to Dr. Franklin and Mr. Adams and to beleive me With great respect Sir Your Obliged & Most Humble Sert,

Wm. Carmichael


P.S. Having an opportunity of sending this by a Courier extraordinary, I profit of the occasion altho much pressed in point of Time.

